Citation Nr: 1630526	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  11-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1969 to March 1973 and from October 1973 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection for tinnitus was also denied in the July 2010 rating decision on appeal.  Following additional development, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus in an October 2011 rating decision.  As the issue on appeal has been granted, that issue is not before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Additionally, in a January 2016 rating decision, the AOJ denied a claim for service connection for IHD.  The Veteran filed a notice of disagreement, but a statement of the case as to this claim has not yet been issued.  Accordingly, the claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure.  Specifically, he has credibly reported exposure to artillery fire and aircraft noise during service.  Additionally, he indicated that, during his service in the 1970's, he worked in a small, enclosed trailer with a large computer that produced a lot of mechanical noise.  He has denied any post-service noise exposure, specifically reporting that he has worked in a professional setting at Indiana University and does not engage in any recreational activities involving loud noise.

Service treatment records indicate that the Veteran experienced a shift in his hearing acuity between his entrance and separation from service.  Specifically, his January 1969 entrance examination revealed puretone thresholds, in decibels, as follows:

1969
500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
5

Subsequently, in November 1970, the Veteran passed a whisper voice test with a 15/15 score.  However, his March 1973 separation examination from his first period of service does not include audiometric testing, to include by whispered or spoken voice.  An August 1973 examination report that was completed in conjunction with the Veteran's entrance to his second period of active duty service revealed puretone thresholds, in decibels, as follows:

1973
500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
5
0
0
-
15
LEFT
5
0
0
-
10

Thereafter, in March 1977, the Veteran's hearing was tested again and the records indicate that the initial examiner was concerned that the Veteran had left ear hearing loss.  However, a second examiner re-evaluated the Veteran's hearing and opined that his hearing was normal bilaterally.  The final March 1977 examination revealed puretone thresholds, in decibels, as follows:

1977
500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
0
5
0
0
10
LEFT
5
5
5
10
5

Finally, the Veteran's March 1979 separation examination revealed puretone thresholds, in decibels, as follows:

1979
500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
10
5
1
8
10
LEFT
15
12
20
15
12

In February 2011, the Veteran underwent a VA audiological examination.  The examiner diagnosed the Veteran with bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385, but found that it was less likely than not that such hearing loss was related to service because the Veteran had normal hearing during service.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. at 160; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, while the examiner did note a threshold shift in the Veteran's left ear hearing between 1977 and 1979, the examiner did not note or discuss the bilateral shift in the Veteran's hearing between 1969 and 1973, 1973 and 1977, or discuss the shift in the Veteran's right ear hearing acuity between 1977 and 1979.  Thus, the Board finds that an additional opinion is necessary.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his hearing loss claim that have not been obtained.  Thereafter, all identified records should be obtained.

With respect to the Veteran's claim for service connection for IHD, the Board notes that a rating decision issued in January 2016 denied such benefits.  Thereafter, in February 2016, the Veteran entered a notice of disagreement.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on the IHD issue is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for IHD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his hearing loss claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's February 2011 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his in-service noise exposure.

The opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.  Hensley, supra.  Furthermore, the examiner should specifically comment upon the significance, if any, of the threshold shift in the Veteran's hearing acuity from January 1969 to August 1973, from August 1973 to March 1977, and from March 1977 to March 1979.
A complete rationale must be provided for all opinions provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim for service connection for bilateral hearing loss remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

